Bliss, J.
(dissenting). I dissent from the opinion of Judge Rhodes and vote to confirm the order of the Commissioner of Education revoking petitioner’s authorization to practice podiatry and canceling his registration as a podiatrist.
It was conceded by the petitioner on the hearings below, and is -conceded in the opinion of Judge Rhodes, that the petitioner violated the statute and actually practiced medicine under his license as a podiatrist. It is urged, however, that his violations were but technical and were too few, casual and trivial to warrant *416a revocation of his license. Roughly speaking, a license to practice podiatry limits the practitioner to a diagnosis of foot ailments and the practice of minor surgery upon the feet, together, with the palliative and mechanical treatment of deformities and functional disturbances of the feet. The evidence against petitioner was all furnished by paid women investigators of the Department of Education who went to him and asked for treatment. The Board of Podiatry Examiners which heard the charges against the petitioner has found that he questioned one of these investigators concerning her general physical condition, required her to disrobe, used upon her neck and back an apparatus allegedly for the examination of nerves, pressed, manipulated and prodded her back and spine, twisted her neck, jerked her head from side to side, pressed upon her forehead, said that her trouble was pressure on the nerves and a generally rundown condition, that she would need at least ten treatments at five dollars each, advised her to have X-ray photographs taken of her whole spine, lateral and cervical, so that he could work properly and give her better results, described the condition of her spine and said that he could cure hay fever with his treatments; took her blood pressure with the use of an instrument and said it was a little low, but not bad, listened to her chest wall with a stethoscope and said that her heart was good, took her pulse, examined the mark of an incision on her abdomen and said that an ovary had not been removed, that his treatments would relieve pressure on the spine which was the cause of hay fever, that after a few treatments he would bring the blood pressure up to normal. He told her she had arthritis and two bad curvatures of the spine and that her left hip was higher than her right. As to the other investigator, he questioned her concerning her general physical condition, felt of her spine, feet and ankles, said that the muscles of the calf of her left leg were strained, pressed, manipulated and prodded her back and spine, twisted her neck, jerked her head from side to side, jerked her left shoulder, leg and foot and manipulated her feet, told her there was pressure on her sciatic nerve and that such pressure caused pain and that he could cure her and that she needed five or six. of his treatments at five dollars each. The evidence, if one is to believe the investigators, amply sustains the findings. In fact, the petitioner admitted the performance of many of the acts found which went far beyond the practice of podiatry. I fail to find any extenuating circumstances. It is rather difficult to understand what more the petitioner could have done had he been a fully licensed doctor of medicine. Under the guise of a podiatrist he assumed to practice medicine.
I, therefore, dissent and vote to confirm the determination below.
Determination annulled on the law and facts, and matter remitted for further hearing.